MEMORANDUM**
Genaro Rafael De Leon Cotom, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals (“BIA”) affirming, without opinion, an immigration judge’s denial of his application for political asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Cotom’s contentions that the BIA’s streamlining regulations violate his rights to due process and are void-for-vagueness are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-51 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.